Case 4:21-cv-01418-KAW Document 1-3 Filed 02/26/21 Page 1 of 3




               EXHIBIT C
2/25/2021            Case 4:21-cv-01418-KAW Document   1-3- DomainWeb
                                                Case Details Filed 02/26/21 Page 2 of 3



     THE SUPERIOR COURT OF CALIFORNIA

        COUNTY OF ALAMEDA

                                       Select Language ▼          Español   |   Tiếng Việt   |    ਪੰਜਾਬੀ    |   简体中文 |   繁體中文
                                                                                                                            Log In


                                                                                                                  DomainWeb
                                                                                        your resource for case ﬁling information
                                                               Buy Credits
                                                                                                     Checkout (0 item(s))
                                                                0 Credit(s)

                                                                   DomainWeb                 How This Site Works            FAQ

        Case Details

      Case Number: RG20082878                           Title: Brooks VS Thomson Reuters Corporation


            Case Summary              Register of Action             Participants                Tentative Rulings

            Future Hearings            Minutes


                                                                                                                     Select
            Date                Description                          Pages Price

                                                                                                           Half
            2/10/2021           Proof of Service Filed               1          $1.00                      Page
                                                                                                           Preview
                                                                                                           Half
            2/3/2021            Motion Granted                       2          $2.00                      Page
                                                                                                           Preview
                                Complex
                                                                                                           Half
                                Determination Hearing
            2/3/2021                                                 2          $2.00                      Page
                                Commenced and
                                                                                                           Preview
                                Completed
                                Proof of Service on
                                                                                                           Half
                                Complaint As to
            2/1/2021                                                 1          $1.00                      Page
                                Thomson Reuters
                                                                                                           Preview
                                Corporation Filed
                                Case Management
                                Conference
            1/6/2021                                                 2                                     View
                                03/03/2021 09:00 AM
                                D- 21

https://publicrecords.alameda.courts.ca.gov/PRS/Case/CaseDetails/UkcyMDA4Mjg3OA%3d%3d                                                1/2
2/25/2021                  Case 4:21-cv-01418-KAW Document   1-3- DomainWeb
                                                      Case Details Filed 02/26/21 Page 3 of 3
                                                                                                           Select
                Date              Description                        Pages Price

                                  Complex
                                  Determination Hearing
                1/6/2021
                                  02/03/2021 09:00 AM
                                  D- 21
                                  Summons on                                                 Half
                12/3/2020         Complaint Issued and               1         $1.00         Page
                                  Filed                                                      Preview
                                  Complex Designation
                12/3/2020
                                  Requested
                                  Complaint Business                                         Half
                12/3/2020         Tort/Unfair Business               23        $14.00        Page
                                  Practice Filed                                             Preview
                                                                                             Half
                                  Civil Case Cover Sheet
                12/3/2020                                            3         $3.00         Page
                                  Filed for Cat Brooks
                                                                                             Preview

                Page: 1 of 1



        Back to Search Results



  Feedback           Use and Privacy Policy       System Requirements           Contact Us   ® 2021 - Superior Court of
C lif       i    C     t   f Al   d




https://publicrecords.alameda.courts.ca.gov/PRS/Case/CaseDetails/UkcyMDA4Mjg3OA%3d%3d                                     2/2
